DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-4, 15, and 18-22 are currently pending.
Priority

    PNG
    media_image1.png
    211
    1071
    media_image1.png
    Greyscale
(filing receipt dated 3/24/2021).
Duplicate Claim Warning
Applicant is advised that should claim 15 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Additionally, the Examiner suggests switching the labels of the compounds in claim 2 such that the compound of formula (I) matches that of claim 1, and the enantiomer is labeled the compound of formula (II).
Claim Rejections - 35 USC § 112a-Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 recites a compound of claim 3 having formula: 
    PNG
    media_image2.png
    447
    618
    media_image2.png
    Greyscale
, wherein R1, R2, and R3 are independently (C1-C4) alkyl or methyl, and wherein the compound has a positive optical rotation angle.  It is not clear that the Applicant is actually in possession of such a compound.  The Examiner firstly notes that original claim 3, from which claim 4 depends, previously recited the following structure: 
    PNG
    media_image3.png
    160
    256
    media_image3.png
    Greyscale
, wherein the stereochemistry was undefined.  Further, claim 13 recited the following two species of the compound of claim 3 (and p. 20-21 of the specification as filed): 
    PNG
    media_image4.png
    370
    223
    media_image4.png
    Greyscale
, wherein the compound having the positive optical rotation angle, (+)-acylfulvene, has the opposite stereochemistry than the instantly claimed compound.  This optical rotation is further supported by the prior art as evidenced by McMorris (“Synthesis and Biological Activity of Enantiomers of Antitumor Irofulven” J. Org. Chem. 2004, 69, p. 619-623).  In particular McMorris teaches that (-)-acylfulvene has the following structure (see scheme 3 on p. 620): 
    PNG
    media_image5.png
    100
    84
    media_image5.png
    Greyscale
, which directly contradicts instant claim 4.  Therefore it is not clear that the Applicant is in possession of a compound of instant claim 4 having the stereochemistry instantly claimed.  
	Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 20 recites that R2 or R3 is (C1-C4) alkyl.  This claim fails to further limit claim 3 because the only options for R2 and R3 in claim 3 were (C1-C4) alkyl or methyl (a C1 alkyl).  As R1, R2, and R3 can still be any of these options in claim 20, claim 20 fails to further limit claim 3.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 15, and 18-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of co-pending Application No. 17/230821 (‘821; US 2021/0230662). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘821 appear to teach methods of using the instantly claimed compounds or stereoisomers thereof.  Also see MPEP 2144.09.  Therefore the claims of ‘821 appear to require the instantly claimed compounds and obvious variants thereof.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 2 is rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as taught by PubChem Compound Summary for CID 11695183 (National Center for Biotechnology Information (2021); retrieved August 5, 2021 from https://pubchem.ncbi.nlm.nih.gov/compound/11695183, available since 10/26/2006).
CID 11695183 teaches that the racemic mixture of compounds of formula (I) and (II) has been publicly known and available since 10/26/2006 (see create date on p. 1).

Claim(s) 3, 4, 18, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMorris (“Synthesis and Biological Activity of Enantiomers of Antitumor Irofulven” J. Org. Chem. 2004, 69, p. 619-623).
McMorris teaches the synthesis and biological activity of enantiomers of antitumor irofulven (see whole document).  With particular regard to claims 3, 19, and 20, McMorris teaches that (-)-acylfulvene has the following structure (see scheme 3 on p. 620): 
    PNG
    media_image6.png
    131
    114
    media_image6.png
    Greyscale
, which is a compound of instant formula (III) wherein R1, R2, and R3 are all methyl (C1 alkyl).  With respect to claim 4, see 35 USC 112(a) section above, wherein the enantiomer of the compound of instant formula (III) is expected to possess the (+) optical rotation instantly claimed.  However, regardless of which enantiomer of acylfulvene possesses the (+) optical rotation, McMorris prepares both (-)- and (+)-acylfulvene (see Table 1 on p. 621 and discussion thereof in “biological activity” section; paragraph bridging p. 620-621; and experimental preparation of (-)-claim 4.  See MPEP 2131.02.
With respect to claim 18, McMorris further teaches the synthesis of (-)- and (+)-irofulven, wherein (-)-irofulven has the following structure (4): 
    PNG
    media_image7.png
    134
    135
    media_image7.png
    Greyscale
(see figure 1 on p. 619; Table 1 on p. 621 and discussion thereof in “biological activity” section; and paragraph bridging p. 620-621).  Therefore the instantly claimed compound corresponds to (+)-irofulven (also see p. 22 of the specification as filed).  Also see MPEP 2131.02.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1, 2, 15, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0306147 (‘147, published on 12/11/2008).
Applicant Claims

    PNG
    media_image8.png
    297
    703
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    326
    709
    media_image9.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘147 discloses Illudin analogs useful as anticancer agents (see whole document).  With particular regard to claims 1 and 2, ‘147 teaches a genus of compounds of 
    PNG
    media_image10.png
    153
    329
    media_image10.png
    Greyscale
 which encompasses the instantly claimed species.  ‘147 further exemplifies the following compound as a preferred embodiment ([0031, 0111, 0147-0151] and claims 34 and 35): 
    PNG
    media_image11.png
    164
    244
    media_image11.png
    Greyscale
, wherein said compound is a compound of instant formula (I) in claim 2 and the enantiomer of the compound of instant formula (I) in claim 1/compound of instant formula (II) in claim 2.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	‘147 does not appear to explicitly teach the enantiomer of the preferred species above (which would read on compound (I) of claim 1) or that the preferred species above exists in a mixture with its enantiomer (which would read on instant claim 2).  However, ‘147 further teaches that the compounds described therein are intended to encompass any racemic, optically-active, polymorphic, and/or stereoisomeric forms thereof, which would encompass the embodiments of claims 1 and 2 [0058].  Also see MPEP 2144.09, wherein it is generally understood by those of ordinary skill that stereoisomers of known compounds are prima facie obvious absent any evidence to the contrary.
claims 15, 21, and 22, ‘147 further teaches that the disclosed compounds can be formulated in pharmaceutical compositions comprising a pharmaceutically acceptable carrier [0023, 0049]. 
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the instantly claimed compounds based on the teachings of ‘147 with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to obtain the instantly claimed compounds because ‘147 explicitly teaches the enantiomer of the compound of instant formula (I) in claim 1 has utility as an anticancer agent, and further teaches that the compounds described therein are intended to encompass any racemic, optically-active, polymorphic, and/or stereoisomeric forms thereof, which would encompass the embodiments of claims 1 and 2 [0058].  Also see MPEP 2144.09, wherein it is generally understood by those of ordinary skill that stereoisomers of known compounds are prima facie obvious absent any evidence to the contrary.  

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/AMY C BONAPARTE/Primary Examiner, Art Unit 1622